Citation Nr: 0838962	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-17 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private hospital between January 3, 
2006 and January 4, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma, which approved reimbursement for medical 
expenses incurred at a private hospital from January 1, 2006, 
to January 2, 2006, but denied reimbursement from January 3, 
2006, to January 4, 2006.  

In May 2008, the veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Muskogee Regional Office (RO) before the undersigned Veterans 
Law Judge (VLJ) sitting in Washington, D.C.  A transcript of 
this hearing is in the veteran's claims folder.


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered from January 1, 2006, to January 4, 2006, in 
connection with private hospital treatment.

2.  The private medical care provided from January 1, 2006, 
to January 4, 2006, was emergent and a VA facility was not 
feasibly available for care at that time.

3.  The veteran was not aware that he was stable for 
transport to a VA facility on January 3, 2006, or January 4, 
2006.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the 
unauthorized costs of private medical expenses incurred from 
January 3, 2006, to January 4, 2006 are met.  38 U.S.C.A. §§ 
1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000-17.1008 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for reimbursement of medical expenses on 
appeal is being granted, there is no need to review whether 
VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).


LAW AND ANALYSIS

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1000-1008.  To be eligible for payment or 
reimbursement for emergency services for non-service 
connected conditions in non-VA facilities, which the veteran 
is claiming in this case, all of the following conditions 
must be satisfied: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  38 
C.F.R. § 17.1002. 

The veteran seeks payment or reimbursement for emergency 
services rendered for a non service-connected disability, in 
a non-VA facility, S.F.H., for the time period January 3 to 
4, 2006, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1002.  The only criterion in dispute is 38 C.F.R. 
§ 17.1000(d) listed above.

In this regard, the veteran sought emergency treatment at 
S.F.H. on January 1, 2006, and had umbilical hernia repair 
surgery the following day.  An August 2006 decision of the VA 
Medical Center determined that the claim had been approved 
for authorization of care and payment authorized up until the 
point the medical condition had stabilized.  Since the 
medical condition had stabilized and VA facilities were 
feasibly available for care, transfer to a VA medical center 
could have been safely effected.  Payment was authorized from 
January 1 to 2, 2006.  The March 2007 decision of the VA 
review board stated that the original decision was upheld and 
it was determined that the veteran could have transferred to 
the VAMC within 24 hours.  

As an initial matter, it is unclear from this record if the 
veteran was aware that he was "stable" prior to his release 
from S.F.H. on January 4, 2006, and unclear if the doctors 
treating him knew that he was "stable" prior to that date as 
well.  This case turns on whether a medical emergency 
continued to be present following the first two days of 
hospital services for which VA has previously accepted 
financial responsibility.  An "emergency" is defined as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted).

The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing the Veterans Millennium Health Care 
and Benefits Act, also defines emergency services.  Under 
such provision, emergency services exist where treatment is 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health, and indicates that this standard is met if there 
is an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).  The regulations do not 
require that a veteran's treatment actually be proven 
emergent, from a purely medical standpoint, in order to 
qualify for payment or reimbursement under 38 U.S.C.A. 
§ 1725.  Rather, it need only be demonstrated that the 
evaluation and treatment were for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.

A medical emergency lasts "only until the time the veteran 
becomes stabilized."  38 C.F.R. § 17.1002(d)."  The term 
stabilized means that no material deterioration of the 
emergency medical condition is likely, within reasonable 
medical probability, to occur if the veteran is discharged or 
transferred to a VA or other Federal facility."  38 C.F.R. § 
17.1001(d).

In this case, it is unclear from the evidence of record if 
the veteran could have been safely discharged or transferred 
to VA on either January 3 or 4, 2006.  The available records 
from S.F.H. do not indicate whether the veteran had 
stabilized for transfer at any point during his hospital stay 
from January 1 to 4, 2006.  38 C.F.R. 
§ 17.1001(d).  Importantly, the veteran testified that 
following his emergency surgery on January 2, no one 
mentioned to him that he was stable to transport to a VAMC.  
The veteran added that he continued to experience severe pain 
after his surgery and was unable to ride comfortably in a car 
a week later.  

The Board acknowledges the April 2006 worksheet wherein a 
nurse determined that the veteran was stable for transfer 24 
hours after he was admitted and approved as an inpatient.  
However, no reasons are provided to support this conclusion.  
The doctor who completed the February 2007 worksheet answered 
"approval for 24 hours" to the question "approved date 
stable for transfer."  Again, it is unclear how the doctor 
based his determination as there is no documentation in the 
records from S.F.H. that they had determined he was stable 
for transfer within 24 hours after he was admitted to the 
emergency room.  Significantly, there is nothing in the 
record documenting any communication between S.F.H. and any 
VAMC discussing that the veteran had stabilized at any point 
and was available for transfer, nor is there any 
documentation that the veteran was informed he was stable for 
transfer.  

Moreover, the Board notes that on October 10, 2008, 
38 U.S.C.A. § 1725(f)(1)(C) "emergency treatment" was 
amended to read:

(1)  The term "emergency treatment" means medical care or 
services furnished, in the judgment of the Secretary-

(A) when Department or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable;

(B) when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention 
would be hazardous to life or health; and 

(C) until-

(i)	such time as the veteran can be transferred safely to 
a Department facility or other Federal facility and 
such facility is capable of accepting such transfer; 
or
(ii)	such time as a Department facility or other Federal 
facility accepts such transfer if-
(I)	at the time the veteran could have been 
transferred safely to a Department 
facility or other Federal facility, no 
Department facility or other Federal 
facility agreed to accept such transfer; 
and
(II)	the non-Department facility in which such 
medical care or services was furnished 
made and documented reasonable attempts to 
transfer the veteran to a Department 
facility or other Federal facility.  

Veteran's Mental Health and Other Care Improvements Act of 
2008, Pub. L. No. 110-387 §       122 Stat. 4110,         
(2008).  

As the veteran's claim was pending before the Board after 
October 10, 2008, and for purposes of this appeal the change 
in aforementioned statute is favorable to the veteran, the 
Board will apply it under the facts of this case.  In this 
regard, there is no documentation in the record that the 
veteran could have been transferred safely to a Department 
facility or other Federal facility and that such facility was 
capable of accepting such transfer.  In fact, there is no 
documentation of any communication between S.F.H. and a VAMC 
anywhere in the record.  

In sum, there is a lack of evidence indicating that the 
veteran's medical emergency was not present throughout the 
period of care from January 3 to 4, 2006.  The veteran 
provided credible testimony that he was unaware he was stable 
for transfer, nor do the records from S.F.H. indicate that 
the veteran was determined to be stable during that time.  
Further, there is no indication that a VA facility was 
capable of accepting his transfer from S.F.H.  Given that all 
of the other prerequisites of 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002 are otherwise shown to have been met, the 
Board will resolve reasonable doubt in favor of the veteran 
and find that the veteran is entitled to reimbursement of or 
payment for the emergency medical services received at S.F.H. 
from January 3, 2006 to January 4, 2006.  


ORDER

Payment or reimbursement of emergency services incurred at a 
private hospital between January 3, 2006, and January 4, 
2006, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


